_.·.- .,,




                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NORTH CAROLI~A
                                           EASTERN DIVISION          o~l~~·~DL:~(iO/PE'~·c·Ou7'~~tP
                                        NO. 4:16-CR-00069-80-1         ~-~                      D
                                                                           P•Jter A IVkiorev Jr., CieBic
                                                                                       US District Court
            UNITED STATES OF AMERICA                                                   El:l$00til D!strietof l\!C

                        v.

            ALFRED LEE HANZY, JR.


                                     PRELIMINARY ORDER OF FORFEITURE

                 WHEREAS,       pursuant to the entry of a plea of guilty by the.

            defendant, Alfred Lee Hanzy, Jr., on July 2, 2018, to offenses in

            violation   of      18    U.S.C.    §   84l(a) (1),   and    having    considered the

            record as a whole and the applicable law, the Court finds that the

            following property is hereby forf ei table pursuant to 21 U.S. C.

            § 853, to wit: $2,082.00 in United States currency;

                 It is hereby ORDERED, ADJUDGED and DECREED:

                 1.     That based upon tpe plea of guilty by the defendant, the

            United    States     is    hereby       authorized    to    seize    the   above-stated

            property,   and it        is   hereby forfeited to the              United States         for

            disposition in accordance with the law, subject to the provisions

            of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P. 32.2(b) (3).

            In accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

            become final as to the defendant at sentencing.

                 2.     That upon sentencing and issuance of the Judgment and

            Commitment Order, the Clerk of Court is directed to incorporate a


                                                         1
reference to this Preliminary Order of Forfeiture in the applicable

section      of    the    Judgment,        as     required         by    Fed.        R.    Crim.    P.

32.2 (b) (4) (B).

        3.    That pursuant to 21 U.S.C.                    §   853(n), the United States

shall publish notice of this Order and of its intent to dispose of

the    pr_operty    in    such        manner     as     the     Attorney       General       or    the

Secretary of Treasury directs, by publishing and sending notice in

the    same manner        as   in     civil     forfeiture         cases,       as    provided in

Supplemental       Rule    G ( 4) .       Any person other than the                       defendant,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication

of notice or of receipt of actual notice, whichever is earlier.

        The petition must be signed by the petitioner under penalty

of    perjury     and    shall      set    forth      the       nature   and     extent      of    the

petitioners right, title, or interest in the subject property, and

must    include     any    additional           facts    supporting         the       peti tioner=s

claim and the relief sought.

        4.    That upon adjudication of all third party interests this

Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C.

§    853, as required by Fed. R. Crim. P. 32.2 (c) (2).

SO ORDERED, this         __f__      day of November, 2018.



                                    ~E¥Chief United States District Judge


                                                 2
